     Case 1:17-cr-00214-NONE-SKO Document 63 Filed 09/10/21 Page 1 of 2


 1    HEATHER E. WILLIAMS, CA Bar #122664
      Federal Defender
 2    REED GRANTHAM, CA Bar #294171
      Assistant Federal Defender
 3    Office of the Federal Defender
      2300 Tulare Street, Suite 330
 4    Fresno, CA 93721-2226
      Telephone: 559-487-5561
 5    Fax: 559-487-5950
 6    Attorney for Defendant
      CHAZ BANKS
 7
 8                             IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11     UNITED STATES OF AMERICA,                    Case No. 1:17-cr-00214-NONE-SKO
12                         Plaintiff,               STIPULATION AND ORDER TO
                                                    CONTINUE STATUS CONFERENCE;
13     vs.                                          EXHIBIT
14     CHAZ BANKS,                                  DATE: March 18, 2022
                                                    TIME: 9:30 a.m.
15                        Defendant.                JUDGE: Hon. Dale A. Drozd
16
17
18           IT IS HEREBY STIPULATED by and between the parties hereto, through their
19    respective counsel, that the status conference regarding the Delancey Street program in the
20    above-captioned matter currently set for September 17, 2021, may be continued to March 18,
21    2022 at 9:30 a.m. for further status conference regarding the defendant’s participation in the
22    Delancey Street program.
23           On March 13, 2020, Mr. Banks entered an admission to Charge 1 of the supervised
24    release violation petition filed in this matter. See Dkt. #51, #36. On September 17, 2020, Mr.
25    Banks appeared for sentencing in this matter. See Dkt. #58. At the sentencing hearing, sentencing
26    was continued to permit Mr. Banks to participate in the two-year Delancey Street program. See
27    Dkt. #58. Mr. Banks was released to participate in the Delancey Street program on September
28    24, 2020. See Dkt. #60. Mr. Banks has been residing at and participating in the Delancey Street
     Case 1:17-cr-00214-NONE-SKO Document 63 Filed 09/10/21 Page 2 of 2


 1    program since that date.

 2             Attached as Exhibit A is a September 8, 2021 letter from the Delancey Street program

 3    indicating that Mr. Banks remains at the program and is fully participating. See Exhibit A.

 4    Accordingly, the parties are requesting a further continuance in this matter to continue to monitor

 5    Mr. Banks’s progress at the Delancey Street program. As this is a sentencing hearing, no

 6    exclusion of time is necessary.

 7
 8                                                           Respectfully submitted,

 9                                                           PHILLIP A. TALBERT
                                                             Acting United States Attorney
10
11    DATED: September 9, 2021                                /s/ Jeffrey Spivak
                                                             JEFFREY SPIVAK
12                                                           Assistant United States Attorney
                                                             Attorney for Plaintiff
13
14                                                           HEATHER E. WILLIAMS
                                                             Federal Defender
15
16    DATED: September 9, 2021                               /s/ Reed Grantham
                                                             REED GRANTHAM
17                                                           Assistant Federal Defender
                                                             Attorney for Defendant
18                                                           CHAZ BANKS

19
20                                                 ORDER

21             The court has reviewed and considered the stipulation of the parties to continue the status

22    conference in this case. Good cause appearing, the status conference hearing currently scheduled
23
      for September 17, 2021, is continued to March 18, 2022, at 9:30 a.m.
24
25    IT IS SO ORDERED.

26        Dated:        September 9, 2021
27                                                       UNITED STATES DISTRICT JUDGE

28
       Banks – Stipulation and [Proposed]              -2-
       Order to Continue Status Conference
